DETAILED ACTION

1.	This action is responsive to:  an original application filed on 29 October 2020.	
2.	Claims 1-20 are currently pending and claims 1, 8 and 15 are independent claims. 

Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 29 October 2020. The submission is following the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

        Priority

4.	Priority claimed.  From its parent application no.15/909,266, filed on 1 March 2018.

      Drawings

5.	The drawings filed on 29 October 2020 are accepted by the examiner. 

     Double Patenting

6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents /process/ file/efs/guidance /eTD-info-I.jsp.  
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent No. 10855445.  Although the conflicting claims are not identical, they are not patentably distinct from each other because, the notion of the claim does reefers to the same invention. In both claims disclose "generating summary block” based on hash. And it is obvious to anyone in the art, time of invention that is to this method” to prevent and protect data from the unwanted user.

Claim Rejections - 35 USC § 103
	
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C §103 as being unpatentable over Ying et al. (CN Publication No. CN106130738), hereinafter Ying and in view of Spanos et al. (US Publication No. 20160027229), hereinafter Spanos.  

Regarding claim 1:
generating summary data by applying a summary function to a first group of blocks, wherein the summary function takes a list of the first group of blocks as an input and provides the summary data of the first group of blocks as an output (Ying, abstract).
generating a summary block comprising the summary data (Ying, page 3, paragraph 12).
adding the summary block to a summary chain (Ying, page 3, paragraph 1).
Ying does not explicitly suggest, determining that a periodic threshold has been met; however, in a same field of endeavor Spanos discloses this limitation (Spanos, ¶58, 4).
generating new summary data by applying the summary function to a second group of blocks, wherein the summary function takes a new list of the second group of blocks as input data and provides the new summary data of the second group of blocks as output data (Ying, page 2, paragraph 12, page 3, paragraph 1).
generating a new summary block comprising the new summary data and adding the new summary block to the summary chain (Ying, page 3, paragraph 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the method of creating summary chain with summary block of Ying with the use of timely threshold value disclosed in Spanos detect, correct and prevent fraud, stated by Spanos at para.2.

Regarding claim 2:
Ying does not explicitly suggest, wherein the periodic threshold comprises one of: a time period; a number of blocks added to a chain; an amount of data added to the chain; or a value of a variable stored in the chain; however, in a same field of endeavor Spanos discloses this limitation (Spanos, ¶59).
Same motivation for combining the respective features of Ying and Spanos applies herein, as discussed in the rejection of claim 1.

Regarding claim 3:
Ying does not explicitly suggest, further comprising: performing an audit of the data, wherein performing the audit comprises iterating through the summary chain; however, in a same field of endeavor Spanos discloses this limitation (Spanos, ¶72).
Same motivation for combining the respective features of Ying and Spanos applies herein, as discussed in the rejection of claim 1.

Regarding claim 4:
Ying does not explicitly suggest, further comprising: determining, based on the audit, that additional analysis is needed; and performing an additional audit of the data, wherein performing the additional audit comprises iterating through a chain comprising the first group of blocks and the second group of blocks; however, in a same field of endeavor Spanos discloses this limitation (Spanos, ¶54).
Same motivation for combining the respective features of Ying and Spanos applies herein, as discussed in the rejection of claim 1.

Regarding claim 5:
Ying does not explicitly suggest, wherein the summary function comprises one or more of: a summation; a balance calculation; and a net change; however, in a same field of endeavor Spanos discloses this limitation (Spanos, ¶35).
Same motivation for combining the respective features of Ying and Spanos applies herein, as discussed in the rejection of claim 1.

Regarding claim 6:
Ying does not explicitly suggest, wherein applying the summary function comprises: generating a periodic chain comprising the first group of blocks in a reverse order from an order in which they are stored on an existing chain; and returning the periodic chain as the summary data; however, in a same field of endeavor Spanos discloses this limitation (Spanos, ¶50).
Same motivation for combining the respective features of Ying and Spanos applies herein, as discussed in the rejection of claim 1.

Regarding claim 7:
wherein the list of the first group of blocks and the new list of the second group of blocks are ordered lists (Ying, page 2, paragraph 1).
Regarding claim 8:
one or more processors (Ying, abstract).
and a memory comprising instructions that, when executed by the one or more processors, cause the system to perform a method for summarizing data in a distributed system, the method comprising (Ying, abstract).
generating summary data by applying a summary function to a first group of blocks, wherein the summary function takes a list of the first group of blocks as an input and provides the summary data of the first group of blocks as an output (Ying, abstract). 
generating a summary block comprising the summary data (Ying, page 3, paragraph 12).
adding the summary block to a summary chain (Ying, page 3, paragraph 1).
Ying does not explicitly suggest, determining that a periodic threshold has been met; however, in a same field of endeavor Spanos discloses this limitation (Spanos, ¶58, 4).
generating new summary data by applying the summary function to a second group of blocks, wherein the summary function takes a new list of the second group of blocks as input data and provides the new summary data of the second group of blocks as output data (Ying, page 2, paragraph 12, page 3, paragraph 1).
generating a new summary block comprising the new summary data and a pointer to the summary block; and adding the new summary block to the summary chain (Ying, page 3, paragraph 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the method of creating summary chain with summary block of Ying with the use of timely threshold value disclosed in Spanos detect, correct and prevent fraud, stated by Spanos at para.2.

Regarding claim 9:
Ying does not explicitly suggest, wherein the periodic threshold comprises one of: a time period; a number of blocks added to a chain; an amount of data added to the chain, or a value of a variable stored in the chain; however, in a same field of endeavor Spanos discloses this limitation (Spanos, ¶59).
Same motivation for combining the respective features of Ying and Spanos applies herein, as discussed in the rejection of claim 8.

Regarding claim 10:
Ying does not explicitly suggest, wherein the method further comprises: performing an audit of the data, wherein performing the audit comprises iterating through the summary chain; however, in a same field of endeavor Spanos discloses this limitation (Spanos, ¶72).
Same motivation for combining the respective features of Ying and Spanos applies herein, as discussed in the rejection of claim 8.

Regarding claim 11:
Ying does not explicitly suggest, wherein the method further comprises: determining, based on the audit, that additional analysis is needed; and performing an additional audit of the data, wherein performing the additional audit comprises iterating through a chain comprising the first group of blocks and the second group of blocks; however, in a same field of endeavor Spanos discloses this limitation (Spanos, ¶54).
Same motivation for combining the respective features of Ying and Spanos applies herein, as discussed in the rejection of claim 8.

Regarding claim 12:
Ying does not explicitly suggest, wherein the summary function comprises one or more of: a summation; a balance calculation; and a net change; however, in a same field of endeavor Spanos discloses this limitation (Spanos, ¶35).
Same motivation for combining the respective features of Ying and Spanos applies herein, as discussed in the rejection of claim 8.

Regarding claim 13:
Ying does not explicitly suggest, wherein applying the summary function comprises: generating a periodic chain comprising the first group of blocks in a reverse order from an order in which they are stored on an existing chain; and returning the periodic chain as the summary data; however, in a same field of endeavor Spanos discloses this limitation (Spanos, ¶50).
Same motivation for combining the respective features of Ying and Spanos applies herein, as discussed in the rejection of claim 8.

Regarding claim 14:
wherein the list of the first group of blocks and the new list of the second group of blocks are ordered lists (Ying, page 2, paragraph 1).
Regarding claim 15:
generating summary data by applying a summary function to a first group of blocks of a chain, wherein the summary function takes a list of the first group of blocks as an input and provides the summary data of the first group of blocks as an output (Ying, abstract).
generating a summary block comprising the summary data (Ying, page 3, paragraph 12).
adding the summary block to a summary chain (Ying, page 3, paragraph 1).
Ying does not explicitly suggest, determining that a periodic threshold has been met; however, in a same field of endeavor Spanos discloses this limitation (Spanos, ¶58, 4).
generating new summary data by applying the summary function to a second group of blocks, wherein the summary function takes a new list of the second group of blocks as input data and provides the new summary data of the second group of blocks as output data, and wherein the second group of blocks was added to the chain after the first group of blocks; (Ying, page 2, paragraph 12, page 3, paragraph 1).
generating a new summary block comprising the new summary data and a pointer to the summary block and adding the new summary block to the summary chain (Ying, page 3, paragraph 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the method of creating summary chain with summary block of Ying with the use of timely threshold value disclosed in Spanos detect, correct and prevent fraud, stated by Spanos at para.2.

Regarding claim 16:
Ying does not explicitly suggest, wherein the periodic threshold comprises one of: a time period; a number of blocks added to the chain; an amount of data added to the chain, or a value of a variable stored in the chain; however, in a same field of endeavor Spanos discloses this limitation (Spanos, ¶59).
Same motivation for combining the respective features of Ying and Spanos applies herein, as discussed in the rejection of claim 15.

Regarding claim 17:
Ying does not explicitly suggest, further comprising: performing an audit of the data, wherein performing the audit comprises iterating through the summary chain; however, in a same field of endeavor Spanos discloses this limitation (Spanos, ¶72).
Same motivation for combining the respective features of Ying and Spanos applies herein, as discussed in the rejection of claim 15.

Regarding claim 18:
Ying does not explicitly suggest, further comprising: determining, based on the audit, that additional analysis is needed; and performing an additional audit of the data, wherein performing the additional audit comprises iterating through the chain; however, in a same field of endeavor Spanos discloses this limitation (Spanos, ¶54).
Same motivation for combining the respective features of Ying and Spanos applies herein, as discussed in the rejection of claim 15.

Regarding claim 19:
Ying does not explicitly suggest, wherein the summary function comprises one or more of: a summation; a balance calculation; and a net change; however, in a same field of endeavor Spanos discloses this limitation (Spanos, ¶35).
Same motivation for combining the respective features of Ying and Spanos applies herein, as discussed in the rejection of claim 15.

Regarding claim 20:
Ying does not explicitly suggest, wherein applying the summary function comprises: generating a periodic chain comprising the first group of blocks in a reverse order from an order in which they are stored on the chain; and returning the periodic chain as the summary data; however, in a same field of endeavor Spanos discloses this limitation (Spanos, ¶50).
Same motivation for combining the respective features of Ying and Spanos applies herein, as discussed in the rejection of claim 15.

   Conclusion

8.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monjour Rahim whose telephone number is (571)270-3890. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANANDA) or 571-272-1000.

/Monjur Rahim/
Patent Examiner
United States Patent and Trademark Office
Art Unit: 2436; Phone: 571.270.3890
E-mail: monjur.rahim@uspto.gov
Fax: 571.270.4890